DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claim 13 is cancelled. 
Claims 1 – 12, 14 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“performing a sensor measurement of a periodic, auxiliary parameter of the MR imaging system which is not the periodic occurrence of spatial field components, which sensor measurement comprises performing a measurement of the periodic current and/or voltage of a power main with a current or voltage sensor coupled to the power main, which powers the MR imaging system and the periodic movement of the cold head is coupled to the frequency of the mains voltage,
synchronizing the periodic occurrence of spatial field components of the B-field with the measured periodic, auxiliary parameter of the MR imaging system, by synchronizing the periodic occurrence of spatial field components of the B-field with a given number of periods of the current and/or voltage of the power mains;
and
triggering, based on the measured periodic sensor measurement of the MR imaging system, a periodic application of compensation signals to compensate the periodic occurrence of spatial field components of the B-field based on a motion of the cold head”.

in combination with the rest of the limitations of the claim. 


b. With respect to claims 2 - 9, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 10, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“measurement means for measuring a periodic occurrence of spatial field components of the B-field based on a motion of the cold head as a function of time,
sensor means comprising a current sensor or a voltage sensor for performing which sensor measurement comprises performing a measurement of the periodic current and/or voltage of a power main, which powers the MR imaging system”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 11, 12, 14, the claims have been found allowable due to their dependencies on claim 10.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852